UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to CAPITAL BANK CORPORATION (Exact name of registrant as specified in its charter) North Carolina 000-30062 56-2101930 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 333 Fayetteville Street, Suite 700 Raleigh, North Carolina 27601 (Address of principal executive offices) (919) 645-6400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As of August 6, 2007 there were 11,439,030shares outstanding of the registrant’s common stock, no par value. CAPITAL BANK CORPORATION Form 10-Q for the Quarterly Period Ended June 30, 2007 INDEX PART I – FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2007 (Unaudited) and December 31, 2006 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity for the Six Months Ended June 30, 2007 and 2006 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 29 Item 6. Exhibits 29 Signatures - 2 - INDEX PART I – FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2007 and December 31, 2006 June 30, 2007 December 31, 2006 (Dollars in thousands except share data) (Unaudited) ASSETS Cash and due from banks: Interest earning $ 3,794 $ 12,348 Noninterest earning 32,294 33,504 Federal funds sold and short term investments 18,108 8,480 Investment securities– available for sale, at fair value 231,352 228,214 Investment securities– held to maturity, at amortized cost 10,314 10,833 Loans – net of unearned income and deferred fees 1,022,147 1,008,052 Allowance for loan losses (13,339 ) (13,347 ) Net loans 1,008,808 994,705 Premises and equipment, net 24,137 23,125 Bank-owned life insurance 21,075 20,662 Deposit premium and goodwill, net 63,943 64,543 Other assets 26,415 25,970 Total assets $ 1,440,240 $ 1,422,384 LIABILITIES Deposits: Demand, noninterest bearing $ 123,628 $ 120,945 Savings and interest-bearing demand deposits 416,898 366,243 Time deposits 532,453 568,021 Total deposits 1,072,979 1,055,209 Repurchase agreements and federal funds purchased 34,243 34,238 Borrowings 125,914 125,924 Subordinated debentures 30,930 30,930 Other liabilities 13,772 14,402 Total liabilities 1,277,838 1,260,703 SHAREHOLDERS’ EQUITY Common stock, no par value; 20,000,000 authorized; 11,459,530 and 11,393,990 issued and outstanding as of June 30, 2007 and December 31, 2006, respectively 140,381 139,484 Retained earnings 26,981 23,754 Accumulated other comprehensive loss (4,960 ) (1,557 ) Total shareholders’ equity 162,402 161,681 Total liabilities and shareholders’ equity $ 1,440,240 $ 1,422,384 The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - INDEX CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands except share and per share data) 2007 2006 2007 2006 Interest income: Loans and loan fees $ 20,519 $ 18,646 $ 40,402 $ 35,664 Investment securities 2,858 2,155 5,665 4,265 Federal funds and other interest income 291 308 776 850 Total interest income 23,668 21,109 46,843 40,779 Interest expense: Deposits 9,918 7,328 19,924 13,438 Borrowings and repurchase agreements 2,496 2,173 4,942 4,343 Total interest expense 12,414 9,501 24,866 17,781 Net interest income 11,254 11,608 21,977 22,998 (Credit) provision for loan losses (91 ) 249 246 661 Net interest income after (credit) provision for loan losses 11,345 11,359 21,731 22,337 Noninterest income: Service charges and other fees 998 1,061 1,926 2,026 Mortgage fees and revenues 580 654 1,121 1,018 Other noninterest income 729 897 1,450 1,583 Total noninterest income 2,307 2,612 4,497 4,627 Noninterest expense: Salaries and employee benefits 5,314 4,851 10,408 9,393 Occupancy 973 938 1,971 1,716 Furniture and equipment 647 562 1,262 1,054 Director fees 229 283 497 659 Data processing 326 111 622 600 Advertising 250 324 499 579 Amortization of deposit premiums 300 343 600 686 Professional fees 378 354 587 566 Other expenses 1,371 1,575 2,578 2,902 Total noninterest expense 9,788 9,341 19,024 18,155 Net income before tax expense 3,864 4,630 7,204 8,809 Income tax expense 1,188 1,579 2,144 2,995 Net income $ 2,676 $ 3,051 $ 5,060 $ 5,814 Earnings per share – basic $ 0.23 $ 0.26 $ 0.44 $ 0.50 Earnings per share – diluted $ 0.23 $ 0.26 $ 0.44 $ 0.50 Weighted average shares: Basic 11,503,441 11,639,014 11,498,125 11,628,015 Fully diluted 11,574,110 11,726,584 11,573,632 11,715,510 The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - INDEX CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY For the Six Months Ended June 30, 2007 and 2006 (Unaudited) Shares ofCommonStock Common Stock OtherComprehensiveIncome RetainedEarnings Total (Dollars in thousands except share data) Balance at January 1, 2006 6,852,156 $ 70,985 $ (1,672 ) $ 14,179 $ 83,492 Repurchase of outstanding common stock (217,782 ) (3,496 ) – – (3,496 ) Issuance of common stock for acquisition of 1st State Bancorp, Inc. 4,882,630 74,499 – – 74,499 Issuance of common stock for options exercised 35,490 380 – – 380 Noncash compensation – 58 – – 58 Net income – – – 5,814 5,814 Other comprehensive loss – – (1,589 ) – (1,589 ) Comprehensive income 4,225 Dividends ($0.12 per share) – – – (1,388 ) (1,388 ) Balance at June 30, 2006 11,552,494 $ 143,426 $ (3,261 ) $ 16,245 $ 157,770 Balance at January 1, 2007 11,393,990 $ 139,484 $ (1,557 ) $ 23,754 $ 161,681 Repurchase of outstanding common stock (2,386 ) (41 ) – – (41 ) Issuance of common stock for options exercised 35,597 441 – – 441 Noncash compensation 32,329 497 – – 497 Net income – – – 5,060 5,060 Other comprehensive loss – – (3,403 ) – (3,403 ) Comprehensive income 1,657 Dividends ($0.16 per share) – – – (1,833 ) (1,833 ) Balance at June 30, 2007 11,459,530 $ 140,381 $ (4,960 ) $ 26,981 $ 162,402 The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - INDEX CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2007 and 2006 (Unaudited) June 30, 2007 June 30, 2006 (Dollars in thousands) Cash flows from operating activities: Net income $ 5,060 $ 5,814 Adjustments to reconcile net income to net cash usedin operating activities: Amortization of deposit premium 600 686 Depreciation 1,222 1,019 Loss (gain) on disposal of premises, equipment and real estate owned 18 (138 ) Change in held-for-sale loans, net (3,868 ) (3,958 ) Amortization of premiums on securities, net 50 73 Deferred income tax (benefit) expense (163 ) 3,258 Issuance of stock for compensation 497 58 Provision for loan losses 246 661 Changes in assets and liabilities: Accrued interest receivable and other assets 1,064 3,101 Accrued interest payable and other liabilities (863 ) 550 Net cash provided by operating activities 3,863 11,124 Cash flows from investing activities: Loan originations, net of principal repayments (11,126 ) (58,670 ) Additions to premises and equipment (2,323 ) (3,124 ) Net sales of Federal Home Loan Bank stock 931 767 Purchase of securities available for sale (24,020 ) (30,597 ) Proceeds from calls/maturities of securities available for sale 15,388 6,318 Proceeds from sales of securities available for sale – 102,396 Proceeds from calls/maturities of securities held to maturity 516 397 Net cash paid in merger transaction – (37,541 ) Proceeds from sales of premises, equipment and real estate owned 71 1,229 Net cash used in investing activities (20,563 ) (18,825 ) Cash flows from financing activities: Net increase in deposits 17,770 55,433 Net increase in repurchase agreements 5 13,490 Net decrease in borrowings (10 ) (19,519 ) Repayment of short term debt – (30,000 ) Distribution of cash held in escrow – 33,185 Dividends paid (1,601 ) (1,106 ) Issuance of common stock for options and other plans 441 380 Repurchase of common stock (41 ) (3,496 ) Net cash provided by financing activities 16,564 47,971 Net change in cash and cash equivalents (136 ) 40,270 Cash and cash equivalents at beginning of period 54,332 43,904 Cash and cash equivalents at end of period $ 54,196 $ 84,174 (continued on next page) The accompanying notes are an integral part of these condensed consolidated financial statements. - 6 - INDEX CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) For the Six Months Ended June 30, 2007 and 2006 (Unaudited) June 30, 2007 June 30, 2006 (Dollars in thousands) Supplemental Disclosure of Cash Flow Information Transfer of loans and premises and equipment to other real estate owned $ 645 $ 2,327 Dividends payable $ 916 $ 693 Cash paid for: Income taxes $ 2,720 $ 371 Interest $ 17,010 $ 17,489 Acquisition of 1st State Bancorp: Fair value of assets acquired $ – $ 430,131 Issuance of common stock $ – $ 74,499 Cash paid, including transaction costs $ – $ 46,639 Liabilities assumed $ – $ 308,993 The accompanying notes are an integral part of these condensed consolidated financial statements. - 7 - INDEX Capital Bank Corporation – Notes to Condensed Consolidated Financial Statements (Unaudited) 1.Significant Accounting Policies and Interim Reporting The accompanying unaudited condensed consolidated financial statements include the accounts of Capital Bank Corporation (the “Company”) and its wholly owned subsidiary, Capital Bank (the “Bank”). In addition, the Company has interests in three trusts, Capital Bank Statutory Trust I, II, and III (hereinafter collectively referred to as the “Trusts”). The Trusts have not been consolidated with the financial statements of the Company pursuant to the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 46R,
